Smith, Justice.
The appellant, Raymonde O’Keith Daniel, was convicted of the offense of malice murder and was given the mandatory sentence of life imprisonment. We affirm.1
The victim, Sammy Watson, and the appellant first encountered one another at a skating rink and exchanged “dirty looks.” A week later they crossed paths again and they exchanged words about the incident at the skating rink. The victim, who was unarmed and smaller than the appellant, charged at the appellant and pushed him. After they were separated, the appellant went to a van and got his .22 caliber handgun. More words were exchanged, the victim charged at *828the appellant, and the appellant fired one shot. The victim continued to advance and the appellant fired two more shots before the victim fell.
Decided February 2, 1989.
Johnny B. Mostiler, for appellant.
Johnny L. Caldwell, Jr., District Attorney, Michael J. Bowers, Attorney General, Dennis R. Dunn, Assistant Attorney General, for appellee.
The victim died from a .22 caliber gunshot wound to the heart. The bullets recovered from the victim’s body were fired by the appellant’s handgun.
1. Reviewing the evidence in a light most favorable to the verdict, we conclude that a rational trier of fact could have found the defendant guilty as charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Viewing the trial court’s charges as a whole, we find that the charge on threats and menaces was adequate.
3. The trial court did not err in denying the appellant’s motion for new trial.

Judgment affirmed.


All the Justices concur.


 The crime was committed on February 6,1987. The Spalding County jury returned its verdict of guilty on February 17,1988. A motion for new trial was filed on February 17,1988, heard and denied on September 16, 1988. Notice of Appeal was filed on October 14, 1988. The transcript of evidence was filed on October 31, 1988. The record was docketed in this court on November 10, 1988. The case was argued on January 12, 1989.